DETAILED ACTION
 				Notice of Pre-AIA  or AIA  Status	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
 	Claims 1-18 are pending in the application.

Claim Objections
 	The claims are objected to for the following informalities:
 	In claim 1, line 1, “A Menstrual disc” should be “A menstrual disc”	In claims 2-12, line 1, “The Menstrual disc of Claim” should be: “The menstrual disc of claim”.	In claim 4, line 1, “wherein the R1” should be “ wherein the thickness R1”. 	In claim 1, lines 7,9,11; claim 5, lines 1 and 2; claim 6, line 4; claim 13, lines 1,2,6,7,8,10,12; claim 16, line 2; and claim 17, lines 1 and 3: “the Menstrual disc” should be “the menstrual disc” .	In claim 13, line 11; claim 17, line 2, “the Menstrual Disc” should be “the menstrual disc”.
 	Appropriate correction is suggested.  See MPEP 608.01.	

Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 	(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 	(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 	Claim 1 is rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by LaBarre (US 2007/0289598 A1).

    PNG
    media_image1.png
    376
    583
    media_image1.png
    Greyscale
 	As to independent claim 1, LaBarre teaches a menstrual disc 102 Fig.8 (as menstrual cup Abstract for collecting menses [0037],ll.13-14 as provided in the vaginal canal under the cervix [0040],ll.15-21), comprising:  	an inner rim (inner/distal portion of rim 108 Fig.8 INSERT) operably connected with: a pull tab 116 (finger dome 116 Fig.8;[0043]) and a central catch portion (within cervical dome 112 Fig.8 [0039]),  	wherein the inner rim (of rim 108) and the pull tab 116 form a generally C-shape opening (as opening within pull tab/finger dome 116 adjacent inner rim portion of rim 108) Fig.8 [0043];  	the central catch portion (within 112) operably connected with:  	an outer rim (at least outer portion of rim 108 Fig.8 [0039]) including:  		at least one grip portion (as under outer rim of 108 towards lower opening of pull tap 116 forming grip portion FIg.8 [0043]) and  		a curved top portion (as outer curved top portion of outer rim portion of rim 108 Fig.8) (Fig.8 [0040];[0043]);  	wherein the outer rim (of 108 Fig.8) is a semi-firm compliant rim (semi rigid and flexible material) that operates to fold inward towards an axis (Fig.8) of the menstrual disc (Fig.8) to conform to a folded configuration from an open configuration (Fig.8 ) [0046]; the axis portion runs from a front portion of the menstrual disc to a back portion (Fig.8; [0046]) 	the at least one grip portion 116 Fig.8 is positioned perpendicular to the axis to permit folding of the menstrual disc inwards towards the axis (Fig.8) [0046]; and  	the central catch portion (within 112) is operable to contain a menstrual fluid (Fig.8; [0037],ll.13-14 ).


				Claim Rejections - 35 USC § 103 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for ‘establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
 	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103, the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103 and potential 35 U.S.C. 102(a)(2) prior art under 35 U.S.C. 103. 	Claims 2-18 are rejected under 35 U.S.C. 103 as being unpatentable over LaBarre.

As to independent claim 13, LaBarre teaches a method of using a Menstrual disc, comprising:  	folding the Menstrual disc to a folded configuration to a diameter D2 from a diameter D1 from an open configuration;  	inserting the diameter D2 of the folded configuration through the vagina;  	tucking a front rim of the Menstrual disc up and behind the pubic bone to position the Menstrual disc;  	unfolding the Menstrual disc to the open configuration once the Menstrual disc is under the cervix;  	resting a top rim portion of the Menstrual disc within the fornix and the Menstrual Disc sits within the fornix without a seal; and  	collecting  menstrual fluid with the Menstrual disc during a menstrual period (Fig.8;[0040]-[0046], as further presented above for claim 1). 	La Barre does not specifically teach wherein the diameter D2 of the folded configuration is between about 15mm and about 35mm. 	However, it would have been obvious to one of ordinary skill in the art before the effective filing to provide the recited dimensions and arrangement of the menstrual disc/cup and its use, and one of skill would have been motivated to do so, where LaBarre teaches the same general dimensions and arrangement, for the same function and purpose, in the same field of endeavor, in order to provide suitable dimensions of the vaginal cup to block the vaginal canal under the cervix to collect menses, and since such dimensions are known in the art and finding optimum dimensions or arrangements depending on intended use is within the skill of those skilled in the art, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimension would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP 2144.04(IV)(A).

 	As to claims 2-11 and 14, LaBarre teaches wherein the menstrual disc/cup has an overall length of 70 mm [0041],ll.4-5; and 	(as per claims 6-7) wherein the underside groove includes a textured surface including a plurality of tabs designed with a raised geometric component (rim 108 projections 120 Fig.8 [0044],ll.1-7). 	However, La Barre does not specifically teach wherein: 	(as per claims 2 and 14) the outer rim includes a rim thickness R1 and a rim height H1; and the ratio of the rim height H1 and rim thickness R1 is between about 0.9 and 2.0;   	(as per claims 3-4) the ratio of the rim height H1 and rim thickness R1 is 1.83; and R1 is between about 5.0 to 6.0 mm;  	(as per claim 5) the Menstrual disc has a diameter D1 of 60-70 mm; a rim height of 9-14 mm; and a disc height H2 of 28-35 mm; 	(as per claims 6-7) the pull tab includes a rim portion, an underside groove with width U1 and depth US, and a sloped portion; wherein the width U1 and the depth U2 is a groove sized to permit a user to grip the pull tab and withdraw the Menstrual disc from the vagina; and.
 	(as per claim 8) the width U1 and the depth U2 are about 9-15 mm; the sloped portion has a width S1 of 0.5-1.5 mm, and the width S1 is greater than a thickness of the central catch portion; 	(as per claim 9) the rim portion includes a triangular thickness profile; the outer rim includes a semi-rim stiffness and a thinner thickness on a bottom portion of the rim portion; 	(as per claim 10) the central catch portion:  		has a catch height C1 that expands to a rim thickness C3 when the central catch portion connects with the outer rim; 		has a catch capacity of 35 -50 ml;  		[is capable of] sitting within the vaginal canal;  		has a catch thickness C2 of 0.1 – 0.7 mm; and 		the rim thickness C3 is 0.8 to 1.2 mm; and 	(as per claim 11) the grip portion comprises at least two concentric circles.
However, it would have been obvious to one of ordinary skill in the art before the effective filing to provide the recited dimensions and arrangement of the menstrual disc/cup and its use as recited above, and one of skill would have been motivated to do so, where LaBarre teaches the same general dimensions and arrangement, for the same function and purpose, in the same field of endeavor, in order to provide suitable dimensions of the vaginal cup to block the vaginal canal under the cervix to collect menses, and since such dimensions are known in the art and finding optimum dimensions or arrangements depending on intended use is within the skill of those skilled in the art, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimension would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP 2144.04(IV)(A).

	As to claim 12, LaBarre discloses wherein the outer rim 108 comprises an outer lip around the outer surface of the outer rim (as outer lip portion of outer surface of rim 108 Fig.8, according to BRI) and between the outer surface of the central catch (outer cervical dome 112 Fig.8 [0039]).

	As to claim 15, LaBarre teaches wherein collecting menstrual fluid for a time period up to about 12 hours (where menstrual cup is capable of collecting menstrual fluid for up to 12 hours as inserted for up to 12 hours).

	As to claim 16, LaBarre teaches wherein the method further comprises emptying the menstrual fluid while the Menstrual disc is disposed within the fornix by the user gripping a pull tab and tilting the pull tab downwards towards the vaginal opening to remove the menstrual fluid (where the flexible folding for insertion and removal of the menstrual disc/cup provides for emptying the cup while disposed in the fornix [0046]).

 	As to claim 17, LaBarre teaches wherein the method further comprises removing the Menstrual disc from the vagina with an underside groove of the Menstrual Disc by allowing a user to hook their finger on an underside on the Menstrual disc and sliding the Menstrual disc out of the vagina ([0043]).

As to claim 18, LaBarre teaches wherein the folded configuration is a generally figure 8 configuration (where the flexible folding for insertion and removal of the menstrual disc/cup includes where the cup can be folded easily and into a figure 8 configuration [0046]).

Double Patenting
Non Statutory Obviousness Type Double Patenting
 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to:  
 	www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 	Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting over claims 1, 3-5, 7-13, and 15-18 of US Patent Application No. 17/320667 (‘667).  This is a provisional double patenting rejection since the conflicting claims have not yet been patented.
	As to Claims 1-18, claims 1, 3-5, 7-13, and 15-18 of ‘667 disclose or suggest the claimed delivery and fluid storage bridge, as follows:


Clm
1
2
3
4
5
6
7
8
9
10
11
12
13
14
‘667
1
1
1,2
4
5
1
7
8
9
10
11
12
13
13















Clm
15
16
17
18










‘667
15
16
17
18











 	The differences between present claims and the claims of ‘6673 claims do not identically recite each element of current claims (e.g., using substantially similar but not identical terms; different elements are in different claims; and/or different combinations of elements).  
 	However, the ‘667 claims teach or suggest each element of the current claims, as listed above, such that the present claims would have been obvious over the ‘667 claims to one of ordinary skill in the art at the time of the present invention.  	A two-way test is not to be applied in the present cases as Applicant could have filed the claims in a single application and there was no administrative delay. In re Berg, 46 USPQ2d 1226 (Fed. Cir. 1998) (“The two-way exception can only apply when the applicant could not avoid separate filings, and even then, only if the PTO controlled the rates of prosecution to cause the later filed species claims to issue before the claims for a genus in an earlier application . . . In Berg’s case, the two applications could have been filed as one, so it is irrelevant to our disposition who actually controlled the respective rates of prosecution.”). In the absence of administrative delay, a one-way test is appropriate. In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993). Unless the record clearly shows administrative delay by the Office and that applicant could not have avoided filing separate applications, the examiner may use the one-way obviousness determination and shift the burden to applicant to show why a two-way obviousness determination is required. 
 	One would be motivated to provide each element of the present claims from the ‘667 claims, as they both relate to the same type of device with the same elements for the same purpose and function in the same field of endeavor.


Conclusion
   	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references provided on the attached PTO Form 892 are considered relevant to Applicants’ disclosure and are cited to show further the general state of the art.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to: GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri., 11 am to 6 pm Eastern Time.  The direct fax number is (571) 270-4689.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/Primary Examiner, Art Unit 3781